Case 2:19-bk-21659-SK   Doc 15 Filed 10/16/19 Entered 10/16/19 23:00:39   Desc
                         Main Document    Page 1 of 15
Case 2:19-bk-21659-SK   Doc 15 Filed 10/16/19 Entered 10/16/19 23:00:39   Desc
                         Main Document    Page 2 of 15
Case 2:19-bk-21659-SK   Doc 15 Filed 10/16/19 Entered 10/16/19 23:00:39   Desc
                         Main Document    Page 3 of 15
Case 2:19-bk-21659-SK   Doc 15 Filed 10/16/19 Entered 10/16/19 23:00:39   Desc
                         Main Document    Page 4 of 15
Case 2:19-bk-21659-SK   Doc 15 Filed 10/16/19 Entered 10/16/19 23:00:39   Desc
                         Main Document    Page 5 of 15
Case 2:19-bk-21659-SK   Doc 15 Filed 10/16/19 Entered 10/16/19 23:00:39   Desc
                         Main Document    Page 6 of 15
Case 2:19-bk-21659-SK   Doc 15 Filed 10/16/19 Entered 10/16/19 23:00:39   Desc
                         Main Document    Page 7 of 15
Case 2:19-bk-21659-SK   Doc 15 Filed 10/16/19 Entered 10/16/19 23:00:39   Desc
                         Main Document    Page 8 of 15
Case 2:19-bk-21659-SK   Doc 15 Filed 10/16/19 Entered 10/16/19 23:00:39   Desc
                         Main Document    Page 9 of 15
Case 2:19-bk-21659-SK   Doc 15 Filed 10/16/19 Entered 10/16/19 23:00:39   Desc
                        Main Document    Page 10 of 15
Case 2:19-bk-21659-SK   Doc 15 Filed 10/16/19 Entered 10/16/19 23:00:39   Desc
                        Main Document    Page 11 of 15
Case 2:19-bk-21659-SK   Doc 15 Filed 10/16/19 Entered 10/16/19 23:00:39   Desc
                        Main Document    Page 12 of 15
Case 2:19-bk-21659-SK   Doc 15 Filed 10/16/19 Entered 10/16/19 23:00:39   Desc
                        Main Document    Page 13 of 15
Case 2:19-bk-21659-SK   Doc 15 Filed 10/16/19 Entered 10/16/19 23:00:39   Desc
                        Main Document    Page 14 of 15
Case 2:19-bk-21659-SK   Doc 15 Filed 10/16/19 Entered 10/16/19 23:00:39   Desc
                        Main Document    Page 15 of 15
